internal_revenue_service number release date index nos cc psi - plr-104379-00 date p1 x state w state y dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of p1 requesting certain rulings regarding p1’s proposal to issue unsecured debt to refinance certain outstanding debt obligations the information provided indicates that p is a state w limited_partnership x a state y real_estate_investment_trust is the managing general_partner of p1 x owns in excess of of the units the units of p1 the balance of the units are owned by individuals subject_to sec_465 of the internal_revenue_code p1 primarily acquires owns and operates multifamily residential properties directly and through subsidiary partnerships including limited_liability companies the aggregate gross fair_market_value of the property owned by p1 that is neither real_property nor property incidental to the activity of holding real_property will be less than percent of the aggregate gross fair_market_value of all assets of p1 including assets held through subsidiary partnerships p1 has acquired properties subject_to secured nonrecourse debt p1 also has available an unsecured line of credit line of credit p1 is able to draw upon the line of credit from time to time to obtain capital to meet its various needs subject_to continued compliance with certain financial and other covenants the line of credit is a general obligation of p1 p1 anticipates drawing advances under the line of credit that will be applied to refinance mortgage debt assumed by p1 in connection with the acquisition of properties in exchange for units in p1 or mortgage debt that was later incurred to refinance mortgage debt that was assumed by p1 at the time of contribution p1 owns these properties either directly or through subsidiary partnerships including limited_liability companies in which it owns substantially_all of the economic interests and controls the general_partner or is or controls the managing member to the extent that p1 draws advances under the line of credit for this purpose the proceeds of the particular advances under the line of credit used for such purpose will be traced under the principles set forth in sec_1_163-8t of the income_tax regulations to the repayment of the specific mortgage debt that is refinanced the line of credit also is used currently to fund other acquisition and development activity of p1 under the line of credit as it is currently in effect the lenders would have recourse against x in the event that a default under the line of credit were to occur p1 and x intend to pursue an amendment of the line of credit so that neither x nor any of the partners of p1 have any personal liability for repayment of the line of credit therefore the liabilities will become nonrecourse to the partners of p1 in addition p1 anticipates that it will issue unsecured debt the unsecured debt that is not recourse to any partner of p1 or a subsidiary related_person or any of the assets of any partner or related_person p1 intends that the unsecured debt will be a general obligation of p1 such that in the case of a default the holders of the unsecured debt will have a claim against all of the assets of p1 rather than against specific assets of p1 it is anticipated that the unsecured debt will be issued to refinance the mortgage debt assumed by p1 in connection with the acquisitions of properties or mortgage debt that was later incurred to refinance mortgage debt that was assumed by p1 at the time of contribution it is also anticipated that the unsecured debt will be used to fund acquisition and development activity of p1 the proceeds of the unsecured debt will be traced under the principles set forth in sec_1_163-8t to the repayment of the specific mortgage debt that is refinanced p1 represents that the unsecured debt will provide that none of the partners of p1 and no related_person to any partner as defined in sec_1_752-4 will have any liability for the repayment of the unsecured debt p1 represents that neither the unsecured debt nor the line of credit will be convertible into an equity_interest in p1 p1 further represents that to the best of its knowledge the purchasers of the unsecured debt will be qualified purchasers that satisfy the requirements of sec_49 until the earlier of two years after the unsecured debt is issued or a registration_statement with respect to the unsecured debt is declared effective under the securities act of and that during such time period substantially_all the benefits_and_burdens_of_ownership of the unsecured debt will inure to those purchasers p1 also represents that each of the lenders of the line of credit is a qualified_person within the meaning of sec_49 sec_752 provides that any increase in a partner's share of liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by the partner of partnership liabilities is considered a contribution of money by the partner to the partnership similarly under sec_752 any decrease in a partner's share of liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of the individual liabilities is considered a distribution of money to the partner by the partnership sec_752 provides that for purposes of sec_752 a liability to which property is subject will to the extent of the fair_market_value of such property be considered as a liability of the owner of the property sec_1_752-1 provides that a partnership_liability is a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 provides that except as otherwise provided in sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner sec_1_752-2 provides that the determination of the extent to which a partner or related_person has an obligation to make a payment under sec_1 b is based on the facts and circumstances at the time of the determination all statutory and contractual obligations relating to the partnership_liability are taken into account for purposes of applying sec_1_752-2 including contractual obligations outside the partnership_agreement such as guarantees indemnifications reimbursement agreements and other obligations running directly to creditors or to other partners or to the partnership sec_1_752-3 provides that the partner's share of the nonrecourse liabilities of the partnership includes the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of liabilities and for no other consideration the gain a partner would be allocated under the hypothetical sale in sec_1_752-3 is referred to as sec_704 minimum gain sec_704 minimum gain is the amount of gain that a partner would receive under sec_704 from a hypothetical sale solely in satisfaction of the nonrecourse liabilities encumbering partnership property with limited exceptions see sec_1 e sec_704 gain is calculated on a property-by-property basis if more than one item of partnership property is subject_to a single nonrecourse_liability the partnership must allocate the nonrecourse_liability among the individual items of partnership property before the partnership can calculate each partner's share of sec_704 minimum gain the portion of the nonrecourse_liability allocated to each item of partnership property is then treated as a separate loan under sec_1 a sec_465 limits the deductions for losses for any taxable_year for an activity to the extent of the total amount for which the taxpayer is at risk for the activity at the close of the taxable_year for partnerships the sec_465 at_risk_limitation applies at the partner level under sec_465 the activity engaged in by the taxpayer in carrying_on_a_trade_or_business of holding real_property is subject_to the at_risk_limitation of sec_465 sec_465 provides that a taxpayer's at risk amount includes amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of the borrowed amounts sec_465 however allows a taxpayer to treat qualified_nonrecourse_financing as an amount_at_risk even though the taxpayer is not personally liable for the repayment of the financing sec_465 provides that notwithstanding any other provision of sec_465 in the case of an activity of holding real_property a taxpayer is considered at risk for the taxpayer's share of any qualified_nonrecourse_financing that is secured_by real_property used in the activity of holding real_property sec_465 defines qualified_nonrecourse_financing to mean any financing i that is borrowed by the taxpayer for the activity of holding real_property ii that is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii except to the extent provided in regulations for which no person is personally liable for repayment and iv that is not convertible debt sec_465 provides that in the case of a partnership a partner's share of any qualified_nonrecourse_financing of such partnership shall be determined on the basis of the partner's share of liabilities of such partnership incurred in connection with such financing within the meaning of sec_752 sec_1_465-27 provides that the personal liability of any partnership for repayment of a financing is disregarded and the financing is treated as qualified_nonrecourse_financing secured_by real_property if i the only persons personally liable to repay the financing are partnerships ii each partnership with personal liability holds only property described in sec_1_465-27 and iii in exercising its remedies to collect on the financing in a default or default-like situation the lender may proceed only against property that is described in sec_1_465-27 and that is held by the partnership or partnerships sec_1_465-27 provides that principles similar to those found in sec_1_465-27 apply in determining whether a financing of an entity disregarded for federal tax purposes is treated as qualified_nonrecourse_financing secured_by real_property based on the information provided and the representations made we conclude as follows for purposes of sec_752 p1 may allocate the unsecured debt and each advance under the line of credit among its multiple properties including p1's proportional share of the properties owned by the p1 subsidiaries that qualify as partnerships for federal_income_tax purposes in any amounts determined by it provided however that the aggregate allocation of the unsecured debt and the outstanding advances under the line of credit to each property may not exceed the lesser_of a the fair_market_value of the property or b the amount of debt previously allocated to the property repaid with the proceeds of the unsecured debt and the outstanding advances under the line of credit for purposes of sec_1_752-3 the unsecured debt and the outstanding advances under the line of credit will be treated as nonrecourse liabilities secured_by p1's assets including p1's proportional share of the properties owned by p1's subsidiaries that qualify as partnerships for federal_income_tax purposes for purposes of sec_752 p1 may allocate reductions in the amount of the unsecured debt among its multiple properties including p1's proportional share of the properties owned by p1's subsidiaries that qualify as partnerships for federal_income_tax purposes in the same manner and in the same proportion as the unsecured debt is initially allocated for purposes of sec_752 p1 may designate each advance under the line of credit as a separate loan with all advances on a particular date treated as a single advance for this purpose and may designate repayments under the line of credit as repayments of one or more specified advances thereunder with reductions in each advance under the line of credit allocated among p1's multiple properties including p1's proportional share of the properties owned by p1's subsidiaries that qualify as partnerships for federal_income_tax purposes in the same manner and in the same proportion as such advance is initially allocated for purposes of sec_465 the unsecured debt and the outstanding advances under the line of credit will be treated as qualified_nonrecourse_financing as to which no person has personal liability and that is considered secured_by p1's assets including p1's proportional share of the properties owned by the p1 subsidiaries that qualify as partnerships for federal_income_tax purposes except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code the rulings set forth above regarding the use of the proceeds from the advances under the line of credit are conditioned on the amendment of the line of credit resulting in neither x nor any of the partners of p1 having any liability for repayment of the line of credit similarly the rulings regarding the unsecured debt are conditioned on the representation that no partner of p1 will have any personal liability for the repayment of the unsecured debt no opinion is expressed or intended as to whether the line of credit as amended or the unsecured debt will be treated as nonrecourse liabilities furthermore no opinion is expressed regarding the tax consequences of the conversion of the line of credit from a recourse_liability to a nonrecourse_liability this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to p1 sincerely yours j thomas hines branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
